Guaranty Federal Exhibit 99.1 BANCSHARES, INC For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES FIRST QUARTER 2 SPRINGFIELD, MO – (April 22, 2009) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its quarter ended March 31, 2009. First Quarter 2009 Financial Results · Total assets increased $78.4 million, or 12%, from December 31, 2008 · Total investments increased $81.1 million, or 122%, from December 31, 2008 · Total deposits increased $83.5 million , or 19%, from December 31, 2008 · Equity to assets increased to 7.17% as compared to 5.52% at December 31, 2008 · Book value per common share increased to $14.65 as compared to $14.28 at December 31, 2008 The Company announces that earnings for the first quarter ended March 31, 2009 were ($592,000).After preferred dividends, diluted earnings per share was ($.30), an increase from the ($1.45) per diluted share during the fourth quarter ended December 31, 2008.This was a decrease from the $.23 per diluted share, or $617,000, the Company earned during the first quarter of the prior year. There were several key issues that contributed to the decline in net income and earnings per share over the prior year quarter: · The decline in the Company’s net interest margin negatively impacted earnings during the first quarter due to several factors.First, the Federal Reserve’s interest rate cuts beginning in the fourth quarter of 2007 and continuing throughout 2008 dramatically impacted the Company’s yield on loans which are tied to the prime rate.Generally, rate cuts affect the yields on floating rate loans immediately, but the Company experiences a lagging decline in its cost of funding due to the current “asset-sensitive” structure of the balance sheet.Secondly, the Company has experienced an increase in non-performing assets since the prior year quarter end that has increased the amount of assets that are non-income generating.Third, the Company executed a very successful deposit generating campaign to significantly increase liquidity during this turbulent economic and regulatory environment. This success in deposit growth has increased the Bank’s cost of funds in the near term. · The Company increased its provision for loan losses by $160,000 during the quarter (as compared to the prior year quarter) to compensate for increased reserves on specific credits and concerns over the local and national economy. · Non-interest expense increased due to the increased personnel costs incurred from hiring several key associates throughout 2008.Also, for fiscal year 2009, the Federal Deposit Insurance Corporation has significantly increased its assessments of insurance premiums on all insured institutions.For the quarter, these assessment premiums increased $212,031, or 339%, over the prior year quarter. “Our Board of Directors and senior management have adopted very conservative and prudent policies in regards to our capital, liquidity and allowance for loan losses as we continue to face the worst financial crisis since the Great Depression,” said President and Chief Executive Officer Shaun A.
